UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARJAY VANCEAH,                                          Civil Action No. 18-cv-09418 (ER)

                       Plaintiff,                        STIPULATED CONFIDENTIALITY,
                                                         PROTECTIVE, AND CLAWBACK
               -against-                                 ORDER
NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK and TIMOTHY
DENTY,

                       Defendants.


       WHEREAS, the parties in the above-captioned matter have agreed that the proceedings in

the above-captioned matter may involve the discovery and use of confidential, non-public,

sensitive, and/or proprietary business, employment, tax, financial, and personally identifiable

information, documents and other materials; and


       WHEREAS, the parties have agreed to produce such documents only on the agreement that

such “Confidential Information” or “For Counsel Only Information” will be disclosed only as

provided herein;


       WHEREAS, the parties acknowledge that this Order does not confer blanket protections

on all disclosures or responses to discovery and that the protection it affords from public disclosure

and use extends only to the limited information or items that are entitled to confidential treatment

under the applicable legal principles.


       WHEREAS, the parties have agreed to stipulate to protect certain privileged and otherwise

protected documents, data (including electronically stored information) and other information,

including without limitation, metadata (collectively “Documents”), against claims of waiver and

inadvertent production in the event they are produced during the course of this litigation whether

                                                 -1-
pursuant to a Court Order, a parties’ discovery request or informal production.


       WHEREAS, the parties may be required to produce large volumes of Documents. The

parties wish to comply with discovery deadlines and complete discovery as expeditiously as

possible, while preserving and without waiving any evidentiary protections or privileges

applicable to the information contained in the Documents produced, including as against third

parties and other Federal and State proceedings, and in addition to their agreement, and need the

additional protections of a Court Order under Federal Rules of Evidence 502(d) and (e) to do so.


       WHEREAS, in order to comply with applicable discovery deadlines, a party may be

required to produce certain categories of Documents that have been subject to minimal or no

attorney review (the “Disclosures”). This Stipulation and Order is designed to foreclose any

arguments that by making such Disclosures, the disclosure or production of Documents subject to

a legally recognized claim of privilege, including without limitation the attorney-client privilege,

work-product doctrine, or other applicable privilege:


         a.    was not inadvertent by the Producing Party;

         b.    that the Producing Party did not take reasonable steps to prevent the disclosure of

               privileged Documents;

         c.    that the Producing Party did not take reasonable or timely steps to rectify such

               Disclosure; and/or

         d.    that such Disclosure acts as a waiver of applicable privileges or protections

               associated with such Documents.

       WHEREAS, because the purpose of this Stipulation is to protect and preserve privileged

Documents, the parties agree they are bound as follows from and after the date their counsel have

signed it, even if such execution occurs prior to Court approval.

                                                -2-
        THEREFORE, the parties seek the entry of an Order, pursuant to Federal Rule of Civil

Procedure 26(c), governing the disclosure of documents and information therein pertaining to

“Confidential Information” or “For Counsel Only Information” on the terms set forth herein, as

well as an Order, pursuant to Fed. R. Evid. 502, governing the return of inadvertently produced

documents and data and affording them the protections of Fed. R. Evid. 502(d) and (e), on the

terms set forth herein.


        1.      DEFINITIONS

        1.1     Challenging Party:       a Party or Non-Party that challenges the designation of

information or items under this Order.

        1.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c).

        1.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).

        1.4     Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

        1.5     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

        1.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

consultant in this action. A person defined as an expert pursuant to this Stipulation does not

constitute an admission of qualifications or admissibility as an expert pursuant to the Federal Rules
                                                 -3-
of Civil Procedure and Federal Rules of Evidence.

       1.7     House Counsel: attorneys who are employees of a party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

       1.8     Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

       1.9     Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a party to this action and have appeared in this action

on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

       1.10    Party: any party to this action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel of Record (and their support staffs).

       1.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

       1.12    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

       1.13    Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL.”

       1.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

       IT IS HEREBY STIPULATED AND AGREED THAT:

       2.      This Protective Order will be entered pursuant to Fed. R. Civ. P. 26(c) and Fed. R.

Evid. 502.




                                                 -4-
       3.      Among other things, this Order shall govern the use and disclosure of all

“Discovery Materials,” as defined below, that are created or produced in connection with the above

captioned action. “Discovery Materials” shall include transcripts of depositions upon oral

examination and exhibits thereto; transcripts of depositions upon written questions and exhibits

thereto; answers to interrogatories; documents or things produced by any party to any other,

whether or not pursuant to a formal request; reports of examining physicians; answers to requests

for admission; documents or things produced by any non-party to any party, whether or not

pursuant to a subpoena; all information contained in any of the foregoing; and all copies, excerpts

or summaries of the foregoing.

       4.       “Confidential Information” may mean any trade secret, proprietary business

information, or other confidential research, development, personal customer information, or

commercial information entitled to protection as now or hereafter interpreted by the Courts,

attorney work product, and any other confidential information entitled to similar protection under

any other law or rule that hereafter becomes applicable to this action. “Confidential Information”

also may mean personnel records, medical information, financial records, or pay and benefits

information. “Confidential Information” shall mean any information or documents relating to

plaintiff’s or a third party’s medical or financial records.

       5.      “Confidential Discovery Material” shall mean any Discovery Materials that contain

Confidential Information.

       6.      DESIGNATING PROTECTED MATERIAL

       6.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards.

The Designating Party must designate for protection only those parts of material, documents,

                                                  -5-
items, or oral or written communications that qualify – so that other portions of the material,

documents, items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this Order.

       Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary expenses

and burdens on other parties) expose the Designating Party to sanctions.

       If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection, that Designating Party must promptly notify all other

Parties that it is withdrawing the mistaken designation.

       6.2      Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 6.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

       Designation in conformity with this Order requires:

             (a) for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

or portions of the material on a page qualifies for protection, the Producing Party also must clearly

identify the protected portion(s) (e.g., by making appropriate markings in the margins).

       A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                                                -6-
Party has identified the documents it wants copied and produced, the Producing Party must determine

which documents, or portions thereof, qualify for protection under this Order. Then, before

producing the specified documents, the Producing Party must affix the “CONFIDENTIAL” legend

to each page that contains Protected Material. If only a portion or portions of the material on a page

qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

by making appropriate markings in the margins).

             (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony.

             (c) for information produced in some form other than documentary and for any other

tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

portion or portions of the information or item warrant protection, the Producing Party, to the extent

practicable, shall identify the protected portion(s).

       6.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.

       7.        Plaintiff’s or a third party’s medical or financial records shall be deemed

Confidential Discovery Material without any further designation being required. As for any other

documents or information for which any party seeks to have deemed to be confidential discovery

material, the following process shall apply as follows.




                                                  -7-
a.   Answers to interrogatories; documents or things produced by any party to any other,

     whether or not pursuant to a formal request; reports of examining physicians;

     answers to requests for admission; documents or things produced by any non-party

     to any party, whether or not pursuant to a subpoena; or copies, excerpts or

     summaries of any of the foregoing, may be designated Confidential Discovery

     Material either by: (i) marking, either before or as the document is produced, the

     word “Confidential” on each page of the document that contains Confidential

     Information or (ii) if a document is produced not marked “Confidential,” but later

     determined to be, notifying the other party in writing of the document, such as by

     identifying the “Bates” number (if such numbers have been placed on that

     document) of each page of the document that contains Confidential Discovery

     Material.

b.   With respect to depositions or other pre-trial testimony: either by a statement on

     the record, by counsel, at the time of disclosure, or by notifying counsel for all other

     parties in writing (and either delivered by hand or transmitted by facsimile) within

     thirty (30) days after receipt by counsel for the deponent or witness of the transcript

     of such deposition or other pre-trial testimony. Counsel for the party-deponent shall

     affix the word “Confidential” to the first page and all subsequent pages of the

     original transcript that contain designated material, and to the first page and all

     subsequent corresponding pages of all copies of such transcript. Only those

     portions of each transcript designated as “Confidential” in this action shall be

     deemed “Confidential” material. All transcripts of depositions or other pre-trial

     testimony shall be deemed to be “Confidential” until the end of the thirtieth (30)




                                       -8-
                 day after their receipt by counsel for the deponent or witness, or until the parties

                 agree that the testimony is not confidential, whichever period is shorter; and

            c.   To the extent that matter stored or recorded in form of electronic or magnetic media

                 (including information, files, databases, or programs stored on any digital or analog

                 machine-readable device, computers, discs, networks or tapes) is produced in such

                 form, the Producing Party and Parties may designate such material as

                 “Confidential” material by affixing a label on the media or its casing indicating

                 such designation or, where not practical, by cover letter referring generally to such

                 matter.

         d.      Any Discovery Materials already produced may be designated as Confidential

                 Discovery Material by providing written notice of same to all parties within thirty

                 (30) days after the execution of this Stipulation. The failure to designate Discovery

                 Materials as Confidential Discovery Material shall not be deemed a waiver of

                 confidentiality so long as the Discovery Materials are so designated by no later than

                 the date established by the Court for the cutoff of discovery.

       8.        Confidential Discovery Material and all copies thereof shall be used solely for the

purpose of this litigation and not for any business or other purpose.

       9.        Confidential Discovery Material and all copies thereof:

            a.   shall be disclosed only to:

                    i. the Court;

                    ii. attorneys of record in this action and employees of their respective law firms

                           or legal departments, all of whom shall be bound by this Order;

                    iii. parties to this action who are natural persons and persons employed by or

                           otherwise affiliated with any of the other parties whose knowledge of the

                                                   -9-
      Confidential Discovery Material is necessary in order to enable the party by

      which the person is employed or with which the person is affiliated to

      prosecute or defend this action effectively, but only after an attorney of

      record has explained this Order to each such individual and the individual

      has executed the form annexed hereto as Exhibit A;

iv. persons not employed by or otherwise affiliated with any of the parties who

      are retained by or on behalf of any of the attorneys of record in this action

      solely to assist them in the preparation of this case for trial (including, but

      not limited to, independent accountants, statisticians, economists, and other

      experts, none of whom shall be competitors or employees of competitors of

      defendant, but only after each such person has reviewed this Order with the

      assistance of an attorney of record who has explained this Order to each

      such individual and the individual has executed the form annexed hereto as

      Exhibit A;

v. witnesses or any other person for case related purposes, but only after an

      attorney of record has explained this Order to each such individual and the

      individual has executed the form annexed hereto as Exhibit A.

vi.     Experts (as defined in this Order) of the Receiving Party to whom

      disclosure is reasonably necessary for this litigation and who have signed

      the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

vii. court reporters and their staff, professional jury or trial consultants, mock

      jurors, and Professional Vendors to whom disclosure is reasonably

      necessary for this litigation and who have signed the “Acknowledgment and

      Agreement to Be Bound” (Exhibit A); the author or recipient of a document

                               -10-
                      containing the information or a custodian or other person who otherwise

                      possessed or knew the information.


                  viii.       the author or recipient of a document containing the information or

                      a custodian or other person who otherwise possessed or knew the

                      information.


         b.   shall be copied only by attorneys of record, clerical personnel employed by such

              attorneys or independent copying services engaged by such attorneys subject to an

              agreement of confidentiality, provided that the attorney engaging any such copying

              service has no reason to believe that that service or any of its employees is likely to

              disclose or use any Confidential Discovery Material in a way that would violate

              this Order.

         c.   Notwithstanding the foregoing, it is understood that it may be necessary to make

              disclosures to parties or non-parties of the general content of materials deemed

              confidential in order to investigate claims or defenses. Moreover, it may be

              impractical to require all such individuals to execute nondisclosure documents.

              Accordingly, the parties agree to work together in good faith to devise appropriate

              methods by which such disclosures may be made during the course of this litigation

              and to stipulate to appropriate modifications and exceptions to this Order as

              occasions warrant. In the event the parties cannot come to terms regarding such

              disclosure, the party seeking disclosure may object to the designation pursuant to

              Paragraph 12.

       10.    This Stipulation and Order has no effect upon, and shall not apply to any producing

party’s use of its own Confidential Discovery Material for any purpose.


                                               -11-
       11.     The designation of Discovery Materials as Confidential Discovery Material

pursuant to Paragraph 6 of this Order shall not constitute a ruling that those materials actually

contain Confidential Information.

       12.     If a party, or a non-party that produced documents or things or gave a deposition

upon oral examination or written questions, concludes that Discovery Materials or portions thereof

designated Confidential Discovery Material by any other party or non-party do not actually include

Confidential Information and therefore do not warrant the protection claimed for them under this

Order, it may so notify all parties and any concerned non-party in writing and state the basis for

its conclusion. Promptly after receipt of such notice, the attorneys for all concerned parties and

non-parties shall confer in good faith in order to resolve the objection to the designation of

confidentiality. If it is not possible to resolve the objection within fifteen (15) days after service

of the notice, then the designated Discovery Materials shall continue to be Confidential Discovery

Material under this Order until such time as the Court has ruled on the Designating Party’s

immediate motion under Fed. R. Civ. P. 5.2, and/or Local Rules for the U.S. District Court for the

Eastern and Southern Districts of New York to file such documents under seal. A party

(individually or through its agent) may disclose Confidential Information that pertains to that party

without compliance with the terms of this Order.

       13.     If a party wishes to file a Document with the Court containing information which

has been designated by the other party as Confidential Information, the concerned parties shall

confer in good faith in order to determine whether the document may be filed in a manner that

protects the Confidential Information, such as by redaction. If the parties cannot agree, such

document shall be included in a separate appendix that shall contain all Confidential Information

to be filed with the motion. The separate appendix shall be served with the motion papers, but

shall not be filed with the Court until either the Designating Party waives any objection to the

                                                -12-
filing, or until such time as the Court has ruled on the Designating Party’s immediate motion under

Fed. R. Civ. P. 5.2, and/or Local Rules for the U.S. District Court for the Eastern and Southern

Districts of New York to file such documents under seal.

       14.     By stipulating to this Order, no party waives its right to object to any requested

discovery or to request more stringent restrictions upon the use and disclosure of certain Discovery

Materials than those provided in this Order on the grounds that those Discovery Materials contain

especially sensitive Confidential Information or to object to the designation of any document or

information as “Confidential Information”.

       15.     The provisions of this Stipulation shall not terminate at the conclusion of this

action. At the conclusion of the above-captioned action, including exhaustion of all appeals, the

Receiving Party shall, at its cost, either destroy such Confidential Information or, if it chooses to

maintain such information, the Receiving Party shall, at its cost, destroy such Confidential

Information at the end of three years and six months following such conclusion of said action.

However, the Producing Party may instead request the return of all of the Producing Party’s

documents which contain Confidential Information to the Producing Party, including all copies of

such documents which may have been made, but not including any notes or other attorney work

product. Notwithstanding the foregoing, it shall not be a violation of this Order for a Party to

continue to retain Confidential Information, the retention of which is required by law.

       16.     If any party intends to offer in evidence at trial or in any other proceedings in open

court any Discovery Materials designated Confidential Discovery Material, it shall serve

reasonable advance notice thereof on all other parties and concerned non-parties, if any, in order

to afford the parties and non-parties the opportunity to bring before the Court the matter of the

protection of the confidentiality of those materials or that information.




                                                -13-
       17.     Pursuant to Fed. R. Evid. 502(d) and (e), the parties agree to and the Court orders

protection of privileged and otherwise protected Documents against claims of waiver (including

as against third parties and in other federal and state proceedings) as follows:

         a.    “Producing Party” shall mean any party that produces a Document, as defined

               above, to another party in this matter.

         b.    “Receiving Party” shall mean any party that receives a Document, as defined above,

               from another party in this matter.

         c.    The disclosure or production of Documents by a Producing Party subject to a

               legally recognized claim of privilege, including without limitation the attorney-

               client privilege and the work-product doctrine, to a Receiving Party, shall in no way

               constitute the voluntary disclosure of such Document.

         d.    The inadvertent disclosure or production of any Document in this action shall not

               result in the waiver of any privilege, evidentiary protection or other protection

               associated with such Document as to the Receiving Party or any third parties, and

               shall not result in any waiver, including subject matter waiver, of any kind.

         e.    If, during the course of this litigation, a party determines that any Document

               produced by another party is or may reasonably be subject to a legally recognizable

               privilege or evidentiary protection (“Protected Document”):

                   i. the Receiving Party shall: (A) refrain from reading the Protected Document

                       any more closely than is necessary to ascertain that it is privileged or

                       otherwise protected from disclosure; (B) immediately notify the Producing

                       Party in writing that it has discovered Documents believed to be privileged

                       or protected; (C) specifically identify the Protected Documents by Bates

                       number range or hash value, and, (D) within ten (10) days of discovery by

                                                -14-
   the Receiving Party, return, sequester, or destroy all copies of such

   Protected Documents, along with any notes, abstracts or compilations of the

   content thereof. To the extent that a Protected Document has been loaded

   into a litigation review database under the control of the Receiving Party,

   the Receiving Party shall have all electronic copies of the Protected

   Document extracted from the database. Where such Protected Documents

   cannot be destroyed or separated, they shall not be reviewed, disclosed, or

   otherwise used by the Receiving Party. Notwithstanding, the Receiving

   Party is under no obligation to search or review the Producing Party’s

   Documents to identify potentially privileged or work product Protected

   Documents.

ii. If the Producing Party intends to assert a claim of privilege or other

   protection over Documents identified by the Receiving Party as Protected

   Documents, the Producing Party will, within ten (10) days of receiving the

   Receiving Party’s written notification described above, inform the

   Receiving Party of such intention in writing and shall provide the Receiving

   Party with a log for such Protected Documents that is consistent with the

   requirements of the Federal Rules of Civil Procedure, setting forth the basis

   for the claim of privilege or other protection. In the event that any portion

   of a Protected Document does not contain privileged or protected

   information, the Producing Party shall also provide to the Receiving Party

   a redacted copy of the document that omits the information that the

   Producing Party believes is subject to a claim of privilege or other

   protection.

                           -15-
f.   If, during the course of this litigation, a party determines it has produced a Protected

     Document:

        i. the Producing Party may notify the Receiving Party of such inadvertent

            production in writing, and demand the return of such documents. Such

            notice shall be in writing, however, it may be delivered orally on the record

            at a deposition, promptly followed up in writing. The Producing Party’s

            written notice will identify the Protected Document inadvertently produced

            by Bates number range or hash value, the privilege or protection claimed,

            and the basis for the assertion of the privilege and shall provide the

            Receiving Party with a log for such Protected Documents that is consistent

            with the requirements of the Federal Rules of Civil Procedure, setting forth

            the basis for the claim of privilege or other protection. In the event that any

            portion of the Protected Document does not contain privileged or protected

            information, the Producing Party shall also provide to the Receiving Party

            a redacted copy of the Document that omits the information that the

            Producing Party believes is subject to a claim of privilege or other

            protection.

        ii. The Receiving Party must, within ten (10) days of receiving the Producing

            Party’s written notification described above, return, sequester, or destroy

            the Protected Document and any copies, along with any notes, abstracts or

            compilations of the content thereof.         To the extent that a Protected

            Document has been loaded into a litigation review database under the

            control of the Receiving Party, the Receiving Party shall have all electronic

            copies of the Protected Document extracted from the database.

                                      -16-
g.   To the extent that the information contained in a Protected Document has already

     been used in or described in other documents generated or maintained by the

     Receiving Party prior to the date of receipt of written notice by the Producing Party

     as set forth in Paragraphs 17(e)(ii) and 17(f)(i), then the Receiving Party shall

     sequester such documents until the claim has been resolved. If the Receiving Party

     disclosed the Protected Document before being notified of its inadvertent

     production, it must take reasonable steps to retrieve it.

h.   The Receiving Party’s return, sequestering or destruction of Protected Documents

     as provided herein will not act as a waiver of the Requesting Party’s right to move

     for the production of the returned, sequestered or destroyed documents on the

     grounds that the documents are not, in fact, subject to a viable claim of privilege or

     protection. However, the Receiving Party is prohibited and estopped from arguing

     that:

         i. the disclosure or production of the Protected Documents acts as a waiver of

             an applicable privilege or evidentiary protection;

         ii. the disclosure of the Protected Documents was not inadvertent;

         iii. the Producing Party did not take reasonable steps to prevent the disclosure

             of the Protected Documents; or

         iv. the Producing Party failed to take reasonable or timely steps to rectify the

             error pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), or otherwise.

i.   Filing Protected Material. Without written permission from the Designating Party

     or a court order secured after appropriate notice to all interested persons, a Party

     may not file in the public record in this action any Protected Material. A Party that

     seeks to file under seal any Protected Material must comply with Civil Local Rules.

                                      -17-
               . Either party may submit Protected Documents to the Court under seal for a

               determination of the claim of privilege or other protection. The Producing Party

               shall preserve the Protected Documents until such claim is resolved. The Receiving

               Party may not use the Protected Documents for any purpose absent this Court’s

               Order.

          j.   Upon a determination by the Court that the Protected Documents are protected by

               the applicable privilege or evidentiary protection, and if the Protected Documents

               have been sequestered rather than returned or destroyed by the Receiving Party, the

               Protected Documents shall be returned or destroyed within 10 (ten) days of the

               Court’s order. The Court may also order the identification by the Receiving Party

               of Protected Documents by search terms or other means.

         k.    Nothing contained herein is intended to, or shall serve to limit a party’s right to

               conduct a review of documents, data (including electronically stored information)

               and other information, including without limitation, metadata, for relevance,

               responsiveness and/or the segregation of privileged and/or protected information

               before such information is produced to another party.

          l.   By operation of the parties’ agreement and Court Order, the parties are specifically

               afforded the protections of Fed. R. Evid. 502 (d) and (e).

       18.     Once executed by all parties, the Stipulation shall be by treated by the Parties as an

Order of Court until it is formally approved by the Court.




                                                -18-
27   February
                                           EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARJAY VANCEAH,                                         Civil Action No. 18-cv-09418 (ER)

                      Plaintiff,                        STIPULATED CONFIDENTIALITY
                                                        AND PROTECTIVE ORDER
               -against-

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK and TIMOTHY
DENTY,

                      Defendants.



       It has been explained to me by _______________________ (Attorney) that I am being

shown materials that are subject to a confidentiality order in Civil Action No.: 18-cv-09418 (ER),

Marjay Vanceah v. National Railroad Passenger Corporation, d/b/a Amtrak, and Timothy Denty

and I have reviewed the confidentiality order entered by the Court on __________________, 2020.



       I agree to comply with and to be bound by all the terms of this Stipulated Protective Order

and I understand and acknowledge that failure to so comply could expose me to sanctions and

punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

any information or item that is subject to this Stipulated Protective Order to any person or entity

except in strict compliance with the provisions of this Order.



       The attorney listed above has advised me that I am not permitted to make disclosure of

such material to any other person or entity and that if I do so, I may be subject to court-imposed

sanctions.



                                               -20-
       I further agree to submit to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of enforcing the terms of this Stipulated Protective

Order, even if such enforcement proceedings occur after termination of this action.



Dated: _________________________                     Signed: _____________________________




Name: ______________________________




                                              -21-
